Title: From James Madison to Edward Coles, 17 May 1813
From: Madison, James
To: Coles, Edward


Dear Sir
Washington May 17. 1813
I have recd. your favor of  and inclose the draft on the B. of Pa. with a supply of the defect which prevented its payment. We are much rejoiced at the return of your favorable symptoms of recovery. Nothing will give us more pleasure than to see you again in good health. I repeat my injunctions however agst. your risking a journey till you receive Dr. Physic’s entire sanction. Mrs. M. will have told you my determination not to think of more than a temporary provision for your absence. I can give you no news more than you find in the Newspapers. We have one eye on Norfolk which apparently is most attractive at this moment to the hostile Squadron; but we look with more solicitude to L. Ontario & Niagara & Fort Meigs. Present my kind respects to Dr. Physic, and accept our affectionate regards & best wishes.
James Madison
